Willson, J.
The defendants were convicted of the offense of burglary. The indictment charges the burglary properly, until it reaches that part charging the intent, and it proceeds then to charge the intent as follows,— “ and the said burglarious entry was then and there so as aforesaid, then and there made with the intent to steal.”
The indictment for burglary must allege the particular felony intended to be committed, and such felony must be described with all its statutory ingredients. A general charge that the entry was with the intent to commit a felony, or that it was with the intent to commit any named felony, without describing that felony by setting forth its constituent elements, is insufficient. (State v. Portwood, 29 Texas, 47; State v. Williams, 41 Texas, 98; Wilburn v. State, 41 Texas, 237; White v. State, 1 Texas Ct. App. 211.)
The form prescribed for this offense by the act of 26th of March, 1881 (Gen. Laws 17th Leg. p. 62), we hold to be insufficient, and not such an indictment as the Constitution of the State contemplates. For our views in extenso upon this question see case of Al Williams v. State, decided at present term. (Ante, p. 395.) The judgment is reversed and the cause dismissed.

Reversed and dismissed.